SUNDBERG, Justice,
concurring specialty-
Because of a palpable violation of Florida Appellate Rule 3.14 b. providing that petitions for rehearing “must set forth concisely, and without argument, the alleged omissions, oversights, causes or grounds on which it is based” and pursuant to Florida Appellate Rule 3.14 d. providing for the striking of such petition in the event of a substantial violation of any material provisions of the rule, I would strike the applications for rehearing. See Williams v. State, 113 So.2d 833 (Fla.1959); Texas Co. v. Davidson, 76 Fla. 475, 80 So. 558 (1919), and State v. Green, 105 So.2d 817 (Fla. 1st DCA 1958).
ENGLAND, C. J., concurs.